11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Livan Otero Rodriguez,                         * From the 70th District Court
                                                 of Ector County,
                                                 Trial Court No. A-45,186.

Vs. No. 11-18-00334-CR                         * November 19, 2020

The State of Texas,                            * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgments below. Therefore, in accordance with this court’s opinion,
the judgments of the trial court are in all things affirmed.